DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 22-24, 27, 32, 37-41, 45-50 are objected to because of the following informalities: These claims capitalize the term “Claims”.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (1) the “fibers” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

    PNG
    media_image1.png
    278
    509
    media_image1.png
    Greyscale

For this action, the examiner has interpreted “Gel filament” as a fiber.
(2) Further the drawing fail to show: wherein at least one of said layers comprises a matrix material, a cell type, a cell density, varies in at least one direction within said at least one layer.
All must be shown.
(3) Reinforced peripheral regions. Please direct to specification for reference numeral.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant's election with traverse of Group 7, claims 12 and 1, in the reply filed on 2/11/2021 is acknowledged.  The traversal is on the ground(s) that:

This is not found persuasive for the following reason:
(1) The term diameter is not in the claim and applicant falls shown of saying the diameter is constant.
The examiner’s interpretation of the claim 1 is depicted below:

Claim 1. A synthetic tissue structure comprising a plurality of layers deposited by a bioprinter, each layer comprising one or more synthetic tissue fibers comprising a solidified biocompatible matrix
 wherein at least one of said layers comprises (A) matrix material, a cell type, a cell density, or (B) an amount or (C) type of an active agent that varies in at least one direction within said at least one layer.

For this action, “wherein at least one of said layers comprises (B) an amount” fulfills the claim language.

(2) Claim 1 states, “each layer comprising one or more synthetic tissue fibers”. 

    PNG
    media_image2.png
    167
    521
    media_image2.png
    Greyscale

Referring to the depicted portion of figure 2A above, this is interpreted as a layer. See par. 0030 about repeating the steps to form a multi-layered structure.
Claims 2-11 and 13-50 are withdrawn from prosecution directed to a non-elected invention.
 The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1. “A synthetic tissue structure comprising a plurality of layers deposited by a bioprinter, each layer comprising one or more synthetic tissue fibers comprising a solidified biocompatible matrix, optionally comprising cells, and optionally comprising an active agent,
 wherein at least one of said layers comprises (A) matrix material, a cell type, a cell density, or (B) an amount or (C) type of an active agent that varies in at least one direction within said at least one layer.”
The scope of the claim is not clear. The wherein clause appears to conflict with the optional cells and optional active agent. For example, if (C ) is selected from the wherein in clause, it is optional negating it.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thian et al (2016/0200043).
 synthetic tissue structure comprising a plurality of layers deposited by a bioprinter, each layer comprising one or more synthetic tissue fibers comprising a solidified biocompatible matrix
 wherein at least one of said layers (B) an amount. 
From line two, “each layer comprising one or more synthetic tissue fibers”. 

    PNG
    media_image2.png
    167
    521
    media_image2.png
    Greyscale

Referring to a portion of figure 2A above, this is interpreted as a layer. See par. 0030 about repeating the steps to form a multi-layered structure.
Secondly, referring to figure 5(b) moving left to right, the bioscaffold varies in amount.

    PNG
    media_image3.png
    217
    434
    media_image3.png
    Greyscale

Claim 12, fibers on the periphery, which may or may not be used in a layer, produce a reinforced peripheral region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774